United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2424
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Richard Garza,                          *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: July 5, 2007
                                Filed: July 19, 2007
                                 ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Richard Garza (Garza) appeals the 151-month prison sentence the district court1
imposed after granting the government’s Federal Rule of Criminal Procedure 35(b)
motion to reduce Garza’s sentence. Garza’s counsel has moved to withdraw and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing Garza is
dissatisfied with the extent of his sentence reduction. This argument is unavailing.
See United States v. Coppedge, 135 F.3d 598, 599 (8th Cir. 1998) (per curiam)
(concluding a challenge to the extent of a sentence reduction upon the government’s

      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
Rule 35(b) motion was unreviewable because the appeal was not based on any criteria
listed in 18 U.S.C. § 3742(a)); United States v. Haskins, 479 F.3d 955, 957 (8th Cir.
2007) (per curiam) (explaining the court lacks jurisdiction to consider the
reasonableness of a sentence following a Rule 35(b) reduction; United States v.
Booker, 543 U.S. 220 (2005), did not expand § 3742(a) to include appellate review
of discretionary sentencing reductions).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. We grant counsel’s motion to withdraw,
and we affirm Garza’s sentence.
                       ______________________________




                                         -2-